DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

     Response to Amendment 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  The limitations of claim 4 are confusing in light of claim 1.  For example, claim 4 states that the display device has a plurality of common electrodes (line 2).  Moreover, lines 3-4 of claim 4 indicate that the sensor electrode includes a plurality of first electrodes that are used as the plurality of common electrodes.  However, claim 1 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ye, US 2016/0239123, in view of Pyo, US 2014/0168137. 

Regarding Claim 1, Ye (Figs. 4-5, 7) teaches a position detection system that carries out position detection of an active pen (e.g., Position detection of active stylus; par. 0096), the position detection system comprising:
-a display device (LCD par. 0097); and
-a touch panel (touch screen; par 0091) including a sensor electrode (X, Y electrodes) and a touch sensor (touch screen controller), wherein:
the active pen (active stylus), in operation, communicates with the touch sensor using a frequency included in a predetermined frequency band by a charge induced in the sensor electrode (e.g., Active stylus operates in a target operating frequency that is in the frequency band of 100-800 khz; par. 0097),
the display device (LCD), in operation, reduces display noise in the predetermined frequency band including the frequency used by the active pen to communicate with the touch sensor (e.g., Noise is reduced by selecting an optimum frequency in the range of 100-800khz; par. 0097), and
the active pen and the touch sensor communicate by detecting or sending out a
signal with a predetermined frequency included in the predetermined frequency band (e.g., Active stylus operates on LCD with optimum frequency, which is considered a “predetermine frequency”; par. 0097).

Ye does not teach a display device that displays image data by driving each of a plurality of pixel electrodes, wherein the display device has at least one common electrode; and reduces display noise by changing a driving method of the plurality of pixel electrodes or the at least one common electrode.
(Figs. 3, 5) teaches a display device that displays image data by driving each of a plurality of pixel electrodes (pixel electrodes; par. 0099), wherein the display device has at least one common electrode (e.g., In a display mode in which images are depicted, pixel electrodes and common electrodes are driven; par. 0101); and changing a driving method of the plurality of pixel electrodes or the at least one common electrode (e.g., Pixel electrodes not driven in touch mode; par. 0102).   In the combined invention, the display noise of Ye would be reduced when a stylus is applied to the touch screen (i.e., in a touch mode) after the display device changes the driving method from the display mode (i.e., when the pixel electrodes are driven) to the touch mode (i.e., when the pixel electrodes are not driven).  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Ye with the above features of Pyo.  Pyo suggests that having a display mode and touch mode allows the device to switch between displaying images and receiving touches (par. 0094). 

Regarding Claim 3, Ye in view Pyo teaches the position detection system according to claim 1.

The combined invention further teaches wherein:
the sensor electrode is an electrode different from both the plurality of pixel electrodes
(e.g., X and Y electrodes of Ye different from pixel electrodes and common electrodes of Pyo, which are both part of the TFTs of the LCD).

Regarding Claim 4, Ye in view of Pyo teaches the position detection system according to claim 1.

Pyo further teaches wherein the display device has a plurality of common electrodes (par. 0100). 

The combined invention further teaches wherein the sensor electrode (X, Y electrodes; Ye) includes a plurality of first electrodes (X) and a plurality of second electrodes (Y) different from both the plurality of pixel electrodes and the plurality of common electrodes (e.g., The X and Y electrodes of Ye are different from the pixel electrodes and plurality of common electrodes of Pyo.  This is because the X and Y electrodes are part of the touch panel and the pixel electrodes and common electrodes part of the display panel).  

Regarding Claim 8, Ye in view of Pyo teaches the position detection system according to claim 1.

The combined invention further teaches wherein:
the touch sensor detects the active pen asynchronously with driving of the plurality of
(e.g., Touch controller of Ye would detect the stylus in the touch mode, while the pixel electrodes are driven by the driving circuit in the display mode.  Thus, the touch detection and driving of the pixel electrodes are asynchronous).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ye in view in view of Pyo and in further view of Katsurahira, WO2015137053 (translation attached). 

Regarding Claim 18, Ye (Figs. 7, 15-16) teaches a touch sensor (touch controller) that is connected to a sensor electrode (X, Y electrodes) and is used in a position detection system that carries out position detection of an active pen (e.g., Detection of position of active stylus; par. 0096), wherein:
the position detection system includes:
-a display device (LCD; par. 0097), and
-a touch panel (touch screen; par 0091) including the sensor electrode (X, Y electrodes) and the touch sensor (touch screen controller), in which
the active pen (active stylus), in operation, communicates with the touch sensor using a frequency included in a predetermined frequency band by a charge induced in the sensor electrode (e.g., Active stylus operates in a target operating frequency that is in the frequency band of 100-800 khz; par. 0097),
the display device (LCD), in operation, reduces display noise in the predetermined frequency band including the frequency used by the active pen to communicate with the (e.g., Noise is reduced by selecting an optimum frequency in the range of 100-800khz; par. 0097), and
the active pen (active stylus) and the touch sensor (touch controller) communicate by detecting or sending out a signal with a predetermined frequency included in the predetermined frequency band, the active pen, in operation, communicates with the touch sensor using a frequency included in a predetermined frequency band by a charge induced in the sensor electrode (e.g., Active stylus operates on LCD with optimum frequency of the aforementioned frequency range, which is considered a “predetermine frequency”; par. 0097.  Active stylus places a charge on the X, Y electrodes; par. 0003),
the display device (LCD), in operation, suppresses at least one frequency component included in the predetermined frequency band in capacitive noise that occurs in the sensor electrode due to a voltage vibration in an interconnect in the display device caused by driving of the plurality of pixel electrodes (e.g., Noise is reduced by selecting an optimum frequency in the range of 100-800khz; par. 0097). 

Ye does not teach a display device that displays image data by driving each of a plurality of pixel electrodes, wherein the display device has at least one common electrode; and reduces display noise by changing a driving method of the plurality of pixel electrodes or the at least one common electrode.

However, Pyo (Figs. 3, 5) teaches a display device that displays image data by driving each of a plurality of pixel electrodes (pixel electrodes; par. 0099), wherein the display (e.g., In a display mode in which images are depicted, pixel electrodes and common electrodes are driven; par. 0101); and changing a driving method of the plurality of pixel electrodes or the at least one common electrode (e.g., Pixel electrodes not driven in touch mode; par. 0102).   In the combined invention, the display noise of Ye would be reduced when a stylus is applied to the touch screen (i.e., in a touch mode) after the display device changes the driving method from the display mode (i.e., when the pixel electrodes are driven) to the touch mode (i.e., when the pixel electrodes are not driven).  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Ye with the above features of Pyo.  Pyo suggests that having a display mode and touch mode allows the device to switch between displaying images and receiving touches (par. 0094). 

Ye in view of Pyo does not teach wherein the touch sensor comprises: a processor; and a memory storing instructions that, when executed by the processor, cause the touch sensor to communicate with the active pen by detecting or sending out a signal with a predetermined frequency included in the predetermined frequency band.

However, Katsurahira (Fig. 3) teaches a processor (MCU 23); and a memory (ROM) storing instructions (e.g., Microprocessor 23 communicates with programs stored in ROM, p5, lines 187-189).  In the combined invention, the MCU and ROM of 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Ye in view of Pyo with the above teachings of Katsurahira.  Katsurahira suggests that the processor with memory allows instructions to be stored and executed, features that are commonly known in the art (p5, lines 187-189). 

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Pyo, as applied to claim 1 above, and in further view of Hiraki, JP2013114247 (translation provided).  

Regarding Claim 14, Ye in view of Liu teaches the position detection system according to claim 1, but does not teach wherein
the display device includes:
a display screen including gate lines in N rows and source lines in M columns,
a gate driver group connected to the gate lines in the N rows,
a source driver group connected to the source lines in the M columns, and
a timing control circuit connected to the gate driver group and the source driver group,
wherein the timing control circuit controls the driving method of the plurality of pixel


However, Hiraki teaches wherein the display device includes:
a display screen including gate lines in N rows and source lines in M columns (e.g., Display in Fig. 1 comprises rows and columns),
a gate driver group connected to the gate lines in the N rows, a source driver group connected to the source lines in the M columns (e.g., The circuitry in the gate driver responsible for driving every 2 gate lines is considered a “gate driver group.” Likewise, the circuitry in the source driver responsible for driving ever 2 source lines is considered a “source driver group.”), 
a timing control circuit (30A) connected to the gate driver group and the source
driver group (e.g., Timing controller 30A is connected to the gate driver and source driver), wherein the timing control circuit controls (30A) a driving method of the plurality of pixel electrodes at a time of driving of the gate lines driven at an n-th timing based on a display pattern displayed by the gate lines driven at an (n - 1)-th timing in the gate lines in the N rows, respective polarities used at a time of driving of the gate lines driven at the (n - 1)-th timing, and a display pattern displayed by the gate lines driven at the n-th timing in the gate lines on the N rows (e.g., In a 2-dot inversion scheme, gate lines are driven based on the polarity of the previous gate line; par. 315).
(par. 315). 

Regarding Claim 16, Ye in view of Pyo teaches the position detection system according to claim 14, but does not teach wherein:
the source driver group includes a plurality of source groups corresponding to a plurality
of the source lines different from each other, and
the timing control circuit controls, in units of the source groups, a polarity of a pattern of
the driving method of the plurality of pixel electrodes at the time of driving of the gate lines driven at the n-th timing.

Hiraki further teaches wherein: 
the source driver group includes a plurality of source groups corresponding to a plurality of the source lines different from each other, and the timing control circuit controls, in units of the source groups, a polarity of a pattern of the driving method of the plurality of pixel electrodes at the time of driving of the gate lines driven at the n-th timing (e.g., A 2-dot inversion scheme where the polarity of the columns are inversed every 2 pixels.  Hiraki suggests that this type of scheme may be applied to its teachings; par. 409).  

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Ye in view of Pyo and in further view of Hiraki, as . 

Allowable Subject Matter
Claims 2, 5-7, 9-13, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is Examiner’s statement on the reasons for allowance: 

Regarding Claim 2, Ye in view of Pyo teaches the position detection system according to claim 1.

Katsurahira further teaches wherein: 
the active pen sends out a data signal by modulating a carrier wave having the predetermined frequency with predetermined data (e.g., ASK-modulated signal supplied from a modulation circuit in printed circuit board of stylus 15 to electrode 31; p6, lines 224-232).

Eguchi (Fig. 9) teaches wherein the touch sensor acquires the predetermined data by demodulating the data signal (e.g., Position detector 500 demodulates ASK signal from stylus; par. 0185).  In the combined invention, Katsurahira would have a demodulation circuit for demodulating the ASK signal transmitted by stylus 15.  The claim limitations would therefore be achieved. 


Regarding Claim 5, Ye in view of Pyo teaches the position detection system according to claim 1.

However, neither Ye, Pyo, nor the remaining prior art, either alone or in combination, teaches wherein:
the display device controls noise suppression according to contents of the image data.

In Ye, the noise suppression is based on the optimum target frequency of the active stylus (par. 0097), not according to the contents of image data.  Although Coppin, US 2016/0239123, which was cited in the previous Office Action, teaches that the frequency of noise is dependent on the image type, it would not make sense to combine Ye in view of Pyo with Coppin because doing so would frustrate the purpose of Ye. 

Claims 6-7 are objected to because they depend on claim 5. 

Regarding Claim 9, Ye in view of Pyo teaches the position detection system according to claim 1.
wherein:
the display device selectively operates in either of a first operation mode in which driving of the plurality of pixel electrodes suppresses the at least one frequency component included in the predetermined frequency band in the capacitive noise that occurs in the sensor electrode and a second operation mode in which driving of the plurality of pixel electrodes does not suppress the at least one frequency component included in the predetermined frequency band in the capacitive noise that occurs in the sensor electrode, and the capacitive noise in the first operation mode is suppressed compared with the capacitive noise in the second operation mode.

This claim requires that the pixel electrodes be driven in a first operation mode and second operation mode.  However, the prior art does not teach this.  For example, in Pyo, the pixel electrodes are not driven in the touch mode (par. 0102).  

Claims 10-13 are objected to because they depend on claim 9. 

Regarding Claim 15, Ye in view of Pyo teaches the position detection system according to claim 14.

However, neither Ye, Pyo, nor the remaining prior art, either alone or in combination, teaches wherein:
the timing control circuit controls a pattern of the driving method of the plurality of pixel
electrodes at the time of driving of the gate lines driven at the n-th timing such that a varying potential difference is decreased, and
the varying potential difference is a total of an amount of transitions of a potential of
each of the source lines in the M columns in a plus direction and a total of an amount of
transitions of the potential of each of the source lines in the M columns in a minus direction.

Claim 17 is objected to because it depends on claim 15. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  Specifically, Applicant argues that Katsurahira and Coppin do not teach the limitations “wherein the display device has at least one common electrode” and “including the frequency used by the active pen to communicate with the touch sensor by changing a driving method of the plurality of pixel electrodes or the at least one common electrode.”  However, as stated above, Ye in view of Pyo teaches these limitations.  For this reason, Examiner respectfully disagrees with Applicant. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

					Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        August 13, 2021